Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as adopted by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Team Nation Holdings Corporation (the “Company”) hereby certifies, to such officer’s knowledge, that: (i) the accompanying report on Form 10-Q of the Company for the fiscal quarter endedSeptember 30, 2010(the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 15, 2010 By: /s/ Daniel J. Duffy Daniel J. Duffy Principal Financial Officer This certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission.
